 



Exhibit 10(a)
 
CHECKFREE SERVICES CORPORATION
VOLUME SUBMITTER 401(K) PLAN
 
By executing this volume submitter 401(k) plan Adoption Agreement (the
“Agreement”), the Employer agrees to establish or continue a 401(k) plan for its
Employees. The 401(k) plan adopted by the Employer consists of the Basic Plan
Document (the “BPD”) and the elections made under this Agreement (collectively
referred to as the “Plan”). Other Employers may jointly co-sponsor the Plan by
signing a Co-Sponsor Adoption Page, which is attached to this Agreement. (See
Section 1.3 of the BPD for rules regarding the adoption of this Plan by other
Employers.) This Plan is effective as of the Effective Date identified on the
Signature Page of this Agreement.
1. Employer Information

  a.   Name and address of Employer executing the Signature Page of this
Agreement: CheckFree Services Corporation 4411 East Jones Bridge Road Norcross,
Georgia 30092     b.   Employer Identification Number (EIN) for the Employer:
31-1013521     c.   Business entity of Employer (optional):

                                 
 
  þ     (1 )   C-Corporation   o     (2 )   S-Corporation
 
  o     (3 )   Limited Liability Corporation   o     (4 )   Sole Proprietorship
 
  o     (5 )   Partnership   o     (6 )   Limited Liability Partnership
 
  o     (7 )   Government   o     (8 )   Other                     

  d.   Last day of Employer’s taxable year (optional): June 30     e.   Does the
Employer have any Related Employers (as defined in Section 22.143 of the BPD)?

                                 
 
  þ     (1 )   Yes   o     (2 )   No

  f.   If e. is yes, list the Related Employers (optional):         Bastogne,
Inc., CheckFree Investment Corporation, American Payment Holdco, Inc., American
Payment Systems of California, Inc., CheckFree i-Solutions, Corp, CheckFree
i-Solutions, Inc., CheckFree Software & Services (UK), Ltd., CheckFree
i-Solutions Limited, Heliograph, Inc., Heliograph, Ltd., CheckFree Corporation,
CheckFreePay Corporation, CheckFreePay Corporation of New York and PhoneCharge,
Inc.         [Note: This Plan will cover Employees of a Related Employer only if
such Related Employer executes a Co-Sponsor Adoption Page. Failure to cover the
Employees of a Related Employer may result in a violation of the minimum
coverage rules under Code §410(b). See Section 1.3 of the BPD.]   o g.  
Multiple Employer Plan. Check this g. if this Plan is a Multiple Employer Plan.
A Multiple Employer Plan exists if an Employer (other than a Related Employer)
will execute a Co-Sponsor Page under this Agreement. (See Sections 1.3 and 21.6
of the BPD for special rules applicable to Multiple Employer Plans.)

2. Plan Information

  a.   Name of Plan: CheckFree Services Corporation 401(k) Plan     b.   Plan
number (as identified on the Form 5500 series filing for the Plan): 003     c.  
Trust identification number (optional): 76-0765786     d.   Plan Year: [Check
(1) or (2). Selection (3) may be selected in addition to (1) or (2) to identify
a Short Plan Year.]

                 
 
  o     (1 )   The calendar year.
 
               
 
  þ     (2 )   The 12-consecutive month period ending June 30.
 
               
 
  o     (3 )   The Plan has a Short Plan Year beginning                      and
ending                     .

3. Types of Contributions
The following types of contributions are authorized under this Plan. The
selections made below should correspond with the selections made under Parts 4A,
4B, 4C, 4D and 4E of this Agreement.

             
 
  þ   a.   Section 401(k) Deferrals (Part 4A).
 
           
 
  þ   b.   Employer Matching Contributions (Part 4B).

            Ó 2002        

1



--------------------------------------------------------------------------------



 



             
 
  þ   c.   Employer Nonelective Contributions (Part 4C).
 
           
 
  o   d.   Employee After-Tax Contributions (Part 4D).
 
           
 
  o   e.   Safe Harbor Matching Contributions (Part 4E).
 
           
 
  o   f.   Safe Harbor Nonelective Contributions (Part 4E).
 
           
 
  o   g.   None. This Plan is a frozen Plan effective _________________  (see
Section 2.1(c) of the BPD).



Part 1 — Eligibility Conditions
(See Article 1 of the BPD)

4.   Excluded Employees. [Check a. or any combination of b. — g. for those
contributions the Employer elects to make under Part 4 of this Agreement. See
Section 1.2 of the BPD for rules regarding the determination of Excluded
Employees for Employee After-Tax Contributions, QNECs, QMACs and Safe Harbor
Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective      
 
  a.   o   o   o   No excluded categories of Employees.
 
                   
 
  b.   o   o   o   Union Employees (see Section 22.177 of the BPD).
 
                   
 
  c.   þ   þ   þ   Nonresident Alien Employees (see Section 22.109 of the BPD).
 
                   
 
  d.   þ   þ   þ   Leased Employees (see Section 1.2(b) of the BPD).
 
                   
 
  e.   þ   þ   þ   Independent Contractors.
 
                   
 
  f.   þ   þ   þ   Interns, Temporary Employees.
 
                   
 
  g.   o   o   o   Highly Compensated Employees.

5.   Minimum age and service conditions for becoming an Eligible Participant.
[Check a. or check b. and/or any one of c. — e. for those contributions the
Employer elects to make under Part 4 of this Agreement. See Section 1.4 of the
BPD for the application of the minimum age and service conditions for purposes
of Employee After-Tax Contributions, QNECs, QMACs and Safe Harbor Contributions.
See Part 7 of this Agreement for special service crediting rules.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective      
 
  a.   o   o   o   None (conditions are met on Employment Commencement Date).
 
                   
 
  b.   þ   þ   þ   Age 18 (cannot exceed age 21).
 
                   
 
  c.   o   o   o   One Year of Service.
 
                   
 
  d.   o   o   o                       consecutive months (not more than 12)
during which the Employee completes at least                      Hours of
Service (cannot exceed 1,000). If an Employee does not satisfy this requirement
in the first designated period of months following his/her Employment
Commencement Date, such Employee will be deemed to satisfy this condition upon
completing a Year of Service (as defined in Section 1.4(b) of the BPD).
 
                   
 
  e.   N/A   o   o   Two Years of Service. [Full and immediate vesting must be
selected under Part 6 of this Agreement.]

            Ó 2002        

2



--------------------------------------------------------------------------------



 



o6.   Dual eligibility. Any Employee (other than an Excluded Employee) who is
employed on the date designated under a. or b. below, as applicable, is deemed
to be an Eligible Participant as of the later of the date identified under this
#6 or the Effective Date of this Plan, without regard to any Entry Date selected
under Part 2. See Section 1.4(d)(2) of the BPD. [Note: If this #6 is checked,
also check a. or b. If this #6 is not checked, the provisions of
Section 1.4(d)(1) of the BPD apply.]

             
 
  o   a.   The Effective Date of this Plan.
 
           
 
  o   b.   (Identify date)
 
 
                [Note: Any date specified under b. may not cause the Plan to
violate the provisions of Code §410(a). See Section 1.4 of the BPD.]



Part 2 — Commencement of Participation
(See Section 1.5 of the BPD)

7.   Entry Date upon which participation begins after completing minimum age and
service conditions under Part 1, #5 above. [Check one of a. — e. for those
contributions the Employer elects to make under Part 4 of this Agreement. See
Section 1.5 of the BPD for determining the Entry Date applicable to Employee
After-Tax Contributions, QNECs, QMACs and Safe Harbor Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective    
 
                   
 
  a.   o   o   o   The next following Entry Date (as defined in #8 below).
 
                   
 
  b.   o   þ   þ   The Entry Date (as defined in #8 below) coinciding with or
next following the completion of the age and service conditions.
 
                   
 
  c.   N/A   o   o   The nearest Entry Date (as defined in #8 below).
 
                   
 
  d.   N/A   o   o   The preceding Entry Date (as defined in #8 below).
 
                   
 
  e.   þ   o   o   The date the age and service conditions are satisfied. [Also
check #8.e. below for the same type of contribution(s) checked here.]

8.   Definition of Entry Date. [Check one of a. — e. for those contributions the
Employer elects to make under Part 4 of this Agreement. Selection f. may be
checked instead of or in addition to a. — e. See Section 1.5 of the BPD for
determining the Entry Date applicable to Employee After-Tax Contributions,
QNECs, QMACs and Safe Harbor Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective      
 
  a.   o   o   o   The first day of the Plan Year and the first day of 7th month
of the Plan Year.
 
                   
 
  b.   o   o   o   The first day of each quarter of the Plan Year.
 
                   
 
  c.   o   o   o   The first day of each month of the Plan Year.
 
                   
 
  d.   o   o   o   The first day of the Plan Year. [If #7.a. or #7.b. above is
checked for the same type of contribution as checked here, see the restrictions
in Section 1.5(b) of the BPD.]
 
                   
 
  e.   þ   o   o   The date the conditions in Part 1, #5. above are satisfied.
[This e. should be checked for a particular type of contribution only if #7.e.
above is also checked for that type of contribution.]
 
                   
 
  f.   o   þ   þ   (Describe Entry Date) January 1
 
                   
 
                  [Note: Any Entry Date designated in f. must comply with the
requirements of Code §410(a)(4) and must satisfy the nondiscrimination
requirements under §1.401(a)(4) of the regulations. See Section 1.5(a) of the
BPD.]

            Ó 2002        

3



--------------------------------------------------------------------------------



 



Part 3 — Compensation Definitions
(See Sections 22.92 and 22.172 of the BPD)

9.   Definition of Total Compensation:       þ  a.  W-2 Wages.      
o  b.  Withholding Wages.       o  c.  Code §415 Safe Harbor Compensation.      
[Note: Each of the above definitions is increased for Elective Deferrals (as
defined in Section 22.55 of the BPD), for pre-tax contributions to a cafeteria
plan or a Code §457 plan, and for qualified transportation fringes under Code
§132(f)(4). See Section 22.172 of the BPD.]   10.   Definition of Included
Compensation for allocation of contributions or forfeitures: [Check a. or b. for
those contributions the Employer elects under Part 4 of this Agreement. If b. is
selected for a particular contribution, also check any combination of c. through
i. for that type of contribution. See Section 22.92 of the BPD for determining
Included Compensation for Employee After-Tax Contributions, QNECs, QMACs and
Safe Harbor Contributions.]

                          (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective           a.   o   o   o  
Total Compensation, as defined in #9 above.
 
                    b.   þ   þ   þ   Total Compensation, as defined in #9 above,
with the following exclusions:
 
                   
c.
  N/A   o   o       Elective Deferrals, pre-tax contributions to a cafeteria
plan or a Code §457 plan, and qualified transportation fringes under Code
§132(f)(4) are excluded. See Section 22.92 of the BPD.
 
                   
d.
  þ   þ   þ       Fringe benefits, expense reimbursements, deferred
compensation, welfare benefits, President’s Club, Stock awards, and Stock
options are excluded.
 
                   
e.
  o   o   o       Compensation above $         is excluded.
 
                   
f.
  o   þ   þ       Sign-on Bonuses are excluded.
 
                   
g.
  o   þ   þ       Retention/Stay Bonuses are excluded.
 
                   
h.
  o   þ   þ       Relocation Pay is excluded.
 
                   
i.
  o   o   o       Amounts paid for services performed for a Related Employer
that does not
 
                  execute the Co-Sponsor Adoption Page under this Agreement are
excluded.

[Note: Any exclusions selected under f. through i. above do not apply to
Nonhighly Compensated Employees in determining allocations under the Safe Harbor
401(k) Plan provisions under Part 4E of this Agreement.]

              o 11.   Special rules.  
 
  o   a.   Highly Compensated Employees only. For all purposes under the Plan,
the modifications to Included Compensation elected in #10.f. through #10.i.
above will apply only to Highly Compensated Employees.
 
           
 
  o   b.   Measurement period (see the operating rules under Section 2.2(c)(3)
of the BPD). Instead of the Plan Year, Included Compensation is determined on
the basis of the period elected under (1) or (2) below.
 
           
 
          o (1) The calendar year ending in the Plan Year.
 
           
 
          o (2) The 12-month period ending on          which ends during the
Plan Year.
 
           
 
          [Note: If this selection b. is checked, Included Compensation will be
determined on the basis of the period designated in (1) or (2) for all
contribution types. If this selection b. is not checked, Included Compensation
is based on the Plan Year. See Part 4 for the ability to use partial year
Included Compensation.]
 
           
 
          [Practitioner Tip: If #11.b is checked, it is recommended that the
Limitation Year for purposes of applying the Annual Additions Limitation under
Code §415 correspond to the period used to determine Included Compensation. This
modification to the Limitation Year may be made in Part 13, #69.a. of this
Agreement.]

 
Ó 2002

4



--------------------------------------------------------------------------------



 



Part 4A — Section 401(k) Deferrals
(See Section 2.3(a) of the BPD)

     
þ
  Check this selection and complete the applicable sections of this Part 4A to
allow for Section 401(k) Deferrals under the Plan.
 
   
þ 12.
  Section 401(k) Deferral limit. 80% of Included Compensation. [If this #12 is
not checked, the Code §402(g) deferral limit described in Section 17.1 of the
BPD and the Annual Additions Limitation under Article 7 of the BPD still apply.]

                      þ   a.   Applicable period. The limitation selected under
#12 applies with respect to Included Compensation earned during:
 
                   
 
      o     (1 )   the Plan Year.
 
                   
 
      þ     (2 )   the portion of the Plan Year in which the Employee is an
Eligible Participant.
 
                   
 
      o     (3 )   each separate payroll period during which the Employee is an
Eligible Participant.
 
                            [Note: If Part 3, #11.b. is checked, any period
selected under this a. will be determined as if the Plan Year were the period
designated under Part 3, #11.b. See Section 2.2(c)(3) of the BPD.]
 
                    o   b.   Limit applicable only to Highly Compensated
Employees. [If this b. is not checked, any limitation selected under #12 applies
to all Eligible Participants.]
 
                   
 
      o     (1 )   The limitation selected under #12 applies only to Highly
Compensated Employees.
 
                   
 
      o     (2 )   The limitation selected under #12 applies only to Nonhighly
Compensated Employees. Highly Compensated Employees may defer up to     % of
Included Compensation (as determined under a. above). [The percentage inserted
in this (2) for Highly Compensated Employees must be lower than the percentage
inserted in #12 for Nonhighly Compensated Employees.]

              þ 13.   Minimum deferral rate: [If this #13 is not checked, no
minimum deferral rate applies to Section 401(k) Deferrals under the Plan.]
 
           
 
  þ   a.     1% of Included Compensation for a payroll period.
 
           
 
  o   b.   $    for a payroll period.
 
            þ 14.   Automatic deferral election. (See Section 2.3(a)(2) of the
BPD.) Effective January 1, 2006, an Eligible Participant will automatically
defer 2% of Included Compensation for each payroll period, unless the Eligible
Participant makes a contrary Salary Reduction Agreement election. This automatic
deferral election will apply to:
 
           
 
  þ   a.   all Eligible Participants.
 
           
 
  o   b.   only those Employees who become Eligible Participants on or after the
following date:
 
                         
 
            o 15.   Effective Date. If this Plan is being adopted as a new
401(k) plan or to add a 401(k) feature to an existing plan, Eligible
Participants may begin making Section 401(k) Deferrals as of:     

 
Ó 2002

5



--------------------------------------------------------------------------------



 



Part 4B — Employer Matching Contributions
(See Sections 2.3(b) and (c) of the BPD)

þ   Check this selection and complete this Part 4B to allow for Employer
Matching Contributions. Each formula allows for Employer Matching Contributions
to be allocated to Section 401(k) Deferrals and/or Employee After-Tax
Contributions (referred to as “applicable contributions”). If a matching formula
applies to both types of contributions, such contributions are aggregated to
determine the Employer Matching Contribution allocated under the formula. If any
formula applies to Employee After-Tax Contributions, Part 4D must be completed.
[Note: Do not check this selection if the only Employer Matching Contributions
authorized under the Plan are Safe Harbor Matching Contributions. Instead,
complete the applicable elections under Part 4E of this Agreement. If a
“regular” Employer Matching Contribution will be made in addition to a Safe
Harbor Matching Contribution, complete this Part 4B for the “regular” Employer
Matching Contribution and Part 4E for the Safe Harbor Matching Contribution. To
avoid ACP Testing with respect to any “regular” Employer Matching Contributions,
such contributions may not be based on applicable contributions in excess of 6%
of Included Compensation and any discretionary “regular” Employer Matching
Contributions may not exceed 4% of Included Compensation.]   16.   Employer
Matching Contribution formula(s): [See the operating rules under #17 below.]

                 
 
      (1)
§401(k)
Deferrals   (2)
Employee
After-Tax    
 
               
 
  a.   þ   o   Fixed matching contribution. The Company’s matching contribution
is equal to the greater of 50% of the first 4% of eligible earnings or 100% of
deferral up to $1,000.00.
 
               
 
  b.   þ   o   Discretionary matching contribution. The Employer may make an
additional enhanced matching contribution each year based on performance goals
established by the Employer or the compensation committee of its parent company.
 
               
 
  c.   o   o   Tiered matching contribution. A uniform percentage of each tier
of each Eligible Participant’s applicable contributions, determined as follows:

              Tiers of contributions   Matching percentage     (indicate $ or %)
   
 
  (a) First                        (b)                     
 
  (c) Next                        (d)                     
 
  (e) Next                        (f)                     
 
  (g) Next                        (h)                     
 
            [Note: Fill in only percentages or dollar amounts, but not both. If
percentages are used, each tier represents the amount of the Participant’s
applicable contributions that equals the specified percentage of the
Participant’s Included Compensation.]

 
Ó 2002

6



--------------------------------------------------------------------------------



 



                 
 
  d.   o   o   Discretionary tiered matching contribution. The Employer will
determine a matching percentage for each tier of each Eligible Participant’s
applicable contributions. Tiers are determined in increments of:

              Tiers of contributions         (indicate $ or %)    
 
  (a) First                         
 
  (b) Next                         
 
  (c) Next                         
 
  (d) Next                         
 
            [Note: Fill in only percentages or dollar amounts, but not both. If
percentages are used, each tier represents the amount of the Participant’s
applicable contributions that equals the specified percentage of the
Participant’s Included Compensation.]

                 
 
  e.   o   o   Year of Service matching contribution. A uniform percentage of
each Eligible Participant’s applicable contributions based on Years of Service
with the Employer, determined as follows:

                  Years of Service   Matching Percentage    
 
  (a)                        (b)                     %    
 
  (c)                        (d)                     %    
 
  (e)                        (f)                     %    

                                                      o     1.     In applying
the Year of Service matching contribution formula, a Year of Service is: [If not
checked, a Year of Service is 1,000 Hours of Service during the Plan Year.]
 
                                   
 
                          o   a.   as defined for purposes of eligibility under
Part 7.
 
                                   
 
                          o   b.   as defined for purposes of vesting under Part
7.
 
                                                    o     2.     Special limits
on Employer Matching Contributions under the Year of Service formula:
 
                                   
 
                          o   a.   The Employer Matching Contribution allocated
to any Eligible Participant may not exceed ___% of Included Compensation.
 
                                   
 
                          o   b.   The Employer Matching Contribution will apply
only to a Participant’s applicable contributions that do not exceed:
 
                                   
 
                                  o (1) ___% of Included Compensation.
 
                                   
 
                                  o (2) $___.

 
Ó 2002

7



--------------------------------------------------------------------------------



 



                                      17.       Operating rules for applying the
matching contribution formulas:
 
                                        a.   Applicable contributions taken into
account: (See Section 2.3(b)(3) of the BPD.) The matching contribution
formula(s) elected in #16. above (and any limitations on the amount of a
Participant’s applicable contributions considered under such formula(s)) are
applied separately for each:
 
                                   
 
      þ     (1 )   Plan Year.   o     (2 )   Plan Year quarter.
 
                                   
 
      o     (3 )   calendar month.   o     (4 )   payroll period.
 
                                            [Note: If Part 3, #11.b. is checked,
the period selected under this a. (to the extent such period refers to the Plan
Year) will be determined as if the Plan Year were the period designated under
Part 3, #11.b.]
 
                                        b.   Special rule for partial period of
participation. If an Employee is an Eligible Participant for only part of the
period designated in a. above, Included Compensation is taken into account for:
 
                                            o     (1 )   the entire period,
including the portion of the period during which the Employee is not an Eligible
Participant.
 
                                            þ     (2 )   the portion of the
period in which the Employee is an Eligible Participant.
 
                                            o     (3 )   the portion of the
period during which the Employee’s election to make the applicable contributions
is in effect.
 
                                        o c.   Special rule for discretionary
Employer Matching Contribution. The period selected in a. above does not apply
to the discretionary matching contribution selected under #16.b. above. [Note:
This c. should be selected only if #16.b. is selected in combination with
another matching contribution formula under #16 and a period other than the Plan
Year is selected for such other matching contribution formula. If this c. is
checked, the discretionary matching contribution selected under #16.b. will be
based on the Plan Year, regardless of any other selection under a. above.]

                                  þ 18.   Qualified Matching Contributions
(QMACs): [Note: Regardless of any elections under this #18, the Employer may
make a QMAC to the Plan to correct a failed ADP or ACP Test, as authorized under
Sections 17.2(d)(2) and 17.3(d)(2) of the BPD. Any QMAC allocated to correct the
ADP or ACP Test which is not specifically authorized under this #18 will be
allocated to all Eligible Participants who are Nonhighly Compensated Employees
as a uniform percentage of Section 401(k) Deferrals made during the Plan Year.
QMACs may only be used in the ADP or ACP Test if the Current Year Testing Method
is selected under #31 below. See Section 2.3(c) of the BPD.]
 
                                    þ   a.   All Employer Matching Contributions
are designated as QMACs.
 
                                    o   b.   Only Employer Matching
Contributions described in selection(s) _____ under #16 above are designated as
QMACs.
 
                                    o   c.   In addition to any Employer
Matching Contribution provided under #16 above, the Employer may make a
discretionary QMAC that is allocated equally as a percentage of Section 401(k)
Deferrals made during the Plan Year. The Employer may allocate QMACs only on
Section 401(k) Deferrals that do not exceed a specific dollar amount or a
percentage of Included Compensation that is uniformly determined by the
Employer. QMACs will be allocated to:
 
                                            o     (1 )   Eligible Participants
who are Nonhighly Compensated Employees.
 
                                            o     (2 )   all Eligible
Participants.
 
                                19.   Allocation conditions. An Eligible
Participant must satisfy the following allocation conditions for an Employer
Matching Contribution: [Check a. or b. or any combination of c. - f. Selection
e. may not be checked if b. or d. is checked. Selection g. and/or h. may be
checked in addition to b. — f.]
 
                               
 
  o   a.   None.                    
 
                                    o   b.   Safe harbor allocation condition.
An Employee must be employed by the Employer on the last day of the Plan Year OR
must have more than _____ (not more than 500) Hours of Service for the Plan
Year.
 
                                    þ   c.   Last day of employment condition.
An Employee must be employed with the Employer on the last day of the Plan Year.
 
                                    o   d.   Hours of Service condition. An
Employee must be credited with at least ____ Hours of Service (may not exceed
1,000) during the Plan Year.
 
                                    þ   e.   Elapsed Time Method. (See
Section 2.5(c) of the BPD.)

 
Ó 2002

8



--------------------------------------------------------------------------------



 



                         o (1)   Safe harbor allocation condition. An Employee
must be employed by the Employer on the last day of the Plan Year OR must have
more than         (not more than 91) consecutive days of employment with the
Employer during the Plan Year.

                         þ (2)   Service condition. An Employee must have more
than 181 (182 in a leap year) (not more than 182) consecutive days of employment
with the Employer during the Plan Year.

              o f.   Distribution restriction. An Employee must not have taken a
distribution of the applicable contributions eligible for an Employer Matching
Contribution prior to the end of the period for which the Employer Matching
Contribution is being made (as defined in #17.a. above). See Section 2.5(d) of
the BPD.

              o g.   Application to a specified period. In applying the
allocation condition(s) designated under b. through e. above, the allocation
condition(s) will be based on the period designated under #17.a. above. In
applying an Hours of Service condition under d. above, the following method will
be used: [This g. should be checked only if a period other than the Plan Year is
selected under #17.a. above. Selection (1) or (2) must be selected only if d.
above is also checked.]

                         o (1)   Fractional method (see Section 2.5(e)(2)(i) of
the BPD).

                         o (2)   Period-by-period method (see
Section 2.5(e)(2)(ii) of the BPD).

                         [Practitioner Note: If this g. is not checked, any
allocation condition(s) selected under b. through e. above will apply with
respect to the Plan Year, regardless of the period selected under #17.a. above.
See Section 2.5(e) of the BPD for procedural rules for applying allocation
conditions for a period other than the Plan Year.]

              þ h.   The above allocation condition(s) will not apply if:

                         þ  (1)     The Participant meets the service condition
defined under 19.e.2, and is one of the Affected Associates subject to the
June 2005 workforce reduction. Despite any other provision in the Plan to the
contrary, the Affected Associates shall be eligible to receive a matching
contribution for the plan year ending June 30, 2005, regardless of whether they
are employed on the last day of such plan year.

                         o  (2)     the Participant dies during the Plan Year.

                         o  (3)     the Participant is Disabled.

                         o  (4)     the Participant, by the end of the Plan
Year, has reached:

                                      o  (a)     Normal Retirement Age.

                                      o  (b)     Early Retirement Age.

              o i.   Special rule for designated matching contributions. The
allocation conditions designated under this #19 do not apply to the Employer
Matching Contributions described in selection(s) ______ of #16 above. [Note: If
this i. is checked, insert in the blank line the appropriate section(s) of #16.
The allocation conditions designated under this #19 will not apply to such
designated contributions.]



Part 4C — Employer Nonelective Contributions

þ         Check this selection and complete this Part 4C to allow for Employer
Nonelective Contributions. [Note: Do not check this selection if the only
Employer Nonelective Contributions authorized under the Plan are Safe Harbor
Nonelective Contributions. Instead, complete the applicable elections under Part
4E of this Agreement.]

þ 20.   Employer Nonelective Contribution (other than QNECs): The Employer will
determine each Plan Year, in its sole discretion, the amount it will contribute
to the Plan as an Employer Nonelective Contribution. Any Employer Nonelective
Contribution made for the Plan Year will be allocated in accordance with the
allocation formula selected in #21 below. [Note: Check this #20 to permit the
Employer to make a discretionary Employer Nonelective Contribution (other than a
QNEC). If this #20 is checked, also check #21 and select the appropriate
allocation formula.]

þ 21.   Allocation formula for Employer Nonelective Contributions (other than
QNECs):

              þ a.   Pro Rata Allocation Method. Any Employer Nonelective
Contribution will be allocated to each Eligible Participant as a uniform
percentage of Included Compensation.

              o b.   Permitted Disparity Method. The allocation for each
Eligible Participant is determined under the following formula:

                           o (1)   Two-Step Formula.

                           o (2)   Four-Step Formula.

            Ó 2002        

9



--------------------------------------------------------------------------------



 



              o c.   Allocation for designated groups (see Section 2.2(b)(3) of
the BPD). The Employer Nonelective Contribution made for each allocation group
designated below will be allocated to the Eligible Participants within such
allocation groups as a uniform percentage of Included Compensation (unless
elected otherwise under d. below). The Employer may make a different
discretionary Employer Nonelective Contribution for each allocation group. In
determining the allocation for a particular allocation group, only Eligible
Participants in such allocation group are taken into account.

             
 
  o (1)   Group A:    
 
           
 
  o (2)   Group B:    
 
           
 
  o (3)   Group C:    
 
           
 
  o (4)   Group D:    
 
           
 
  o (5)   Group E:    
 
           

                        [Note: The allocation groups designated above must be
clearly defined in a manner that will not violate the definite predetermined
allocation formula requirement of Treas. Reg. §1.401-1(b)(1)(ii). The Employer
must notify the Trustee in writing of the amount of the contribution to be
allocated to each designated group. See Section 2.2(b)(3) of the BPD for
administrative procedures for determining the allocation of the Employer
Contribution among the designated allocation groups. If additional allocation
groups are needed, attach a separate Exhibit B to this Agreement listing the
appropriate allocation groups.]

              o d.   Uniform dollar allocation. In determining the allocation
for designated groups under c. above, the Employer Nonelective Contribution
allocated to Eligible Participants within the following allocation group(s) will
be the same dollar amount of contribution rather than a uniform percentage of
Included Compensation: [Note: This d. may be checked only if c. above is also
checked. Designate on the blank line the allocation group(s) listed under c.
above for which a uniform dollar allocation will apply.]
                                    

             o e.   Age-weighted allocation formula. The Employer Contribution
for the Plan Year will be allocated to each Eligible Participant in accordance
with the age-weighted allocation formula described in Section 2.2(b)(5) of the
BPD. Under the age-weighted allocation formula, the Employer Contribution is
allocated on the basis of each Eligible Participant’s Normalization Factor. A
Participant’s Normalization Factor is the Participant’s Included Compensation
multiplied by the Actuarial Factor determined under Exhibit A of this Agreement.
In determining a Participant’s Actuarial Factor, the following assumptions
apply:

                         (1)   Applicable interest rate. [Check (a), (b) or
(c).]

                                    o (a)   8.5%                     o (b)     
8.0%                     o (c)      7.5%

                         (2)   Applicable mortality table. [Check (a) or (b).]

                                    o (a)   UP-1984 mortality table.

                                    o (b)   (Specify mortality table)
                           

                                  [Note: The Actuarial Factors included in
Appendix A are based on the UP-1984 mortality table. If a mortality table other
than UP-1984 is selected, the appropriate Actuarial Factors based on the
selected mortality table must be attached as Appendix A.]

þ 22.   Qualified Nonelective Contribution (QNEC). The Employer may make a
discretionary QNEC that is allocated under the following method. [Note:
Regardless of any elections under this #22, the Employer may make a QNEC to the
Plan to correct a failed ADP or ACP Test, as authorized under
Sections 17.2(d)(2) and 17.3(d)(2) of the BPD. Any QNEC allocated to correct the
ADP or ACP Test which is not specifically authorized under this #22 will be
allocated as a uniform percentage of Included Compensation to all Eligible
Participants who are Nonhighly Compensated Employees. QNECs may only be used in
the ADP or ACP Test if the Current Year Testing Method is selected under #31,
below. See Section 2.3(e) of the BPD.]

              þ a.   Pro Rata Allocation method. (See Section 2.3(e)(1) of the
BPD.) The QNEC will be allocated as a uniform percentage of Included
Compensation to:

                          þ (1)   all Eligible Participants who are Nonhighly
Compensated Employees.

                          o (2)   all Eligible Participants.

              o b.   Bottom-up QNEC method. The QNEC will be allocated to
Eligible Participants who are Nonhighly Compensated Employees in reverse order
of Included Compensation. (See Section 2.3(e)(2) of the BPD.)

              þ c.   Application of allocation conditions. If this c. is
checked, QNECs will be allocated only to Eligible Participants who have
satisfied the allocation conditions under #24 below. [If this c. is not checked,
QNECs will be allocated without regard to the allocation conditions under #24
below.]

            Ó 2002        

10



--------------------------------------------------------------------------------



 



23.   Operating rules for determining amount of Employer Nonelective
Contributions.

             a.     Special rules regarding Included Compensation.

                       (1)   Applicable period for determining Included
Compensation. In determining the amount of Employer Nonelective Contributions to
be allocated to an Eligible Participant under this Part 4C, Included
Compensation is determined separately for each: [If #21.b. above is checked, the
Plan Year must be selected under (a) below.]

                               þ   (a)   Plan Year.
                              o    (b)       Plan Year quarter.

                               o   (c)   calendar month.                      o
   (d)       payroll period.

                              [Note: If Part 3, #11.b. is checked, the period
selected under this (1) (to the extent such period refers to the Plan Year) will
be determined as if the Plan Year were the period designated under Part 3,
#11.b. See Section 2.2(c)(3) of the BPD.]

            o       (2)   Special rule for partial period of participation. If
an Employee is an Eligible Participant for only part of the period designated
under (1) above, Included Compensation is taken into account for the entire
period, including the portion of the period during which the Employee is not an
Eligible Participant. [If this selection (2) is not checked, Included
Compensation is taken into account only for the portion of the period during
which the Employee is an Eligible Participant.]

            o   b.       Special rules for applying the Permitted Disparity
Method. [Complete this b. only if #21.b. above is also checked.]

                               o    (1)   Application of Four-Step Formula for
Top-Heavy Plans. If this (1) is checked, the Four-Step Formula applies instead
of the Two-Step Formula for any Plan Year in which the Plan is a Top Heavy Plan.
[This (1) may only be checked if #21.b.(1) above is also checked.]

                               o   (2)   Excess Compensation under the Permitted
Disparity Method is the amount of Included Compensation that exceeds: [If this
selection (2) is not checked, Excess Compensation under the Permitted Disparity
Method is the amount of Included Compensation that exceeds the Taxable Wage
Base.]

                                                  o    (a)      % (may not
exceed 100%) of the Taxable Wage Base.

                                                                       o    1.  
The amount determined under (a) is not rounded.

                                                                       o    2.  
The amount determined under (a) is rounded (but not above the Taxable Wage Base)
to the next higher:

                                                                                             
o    a.   $1.

                                                                                             
o    b.   $100.

                                                                                             
o    c.   $1,000.

                                                  o    (b)  
                                                   (may not exceed the Taxable
Wage Base).

                                              [Note: The maximum integration
percentage of 5.7% must be reduced to (i) 5.4% if Excess Compensation is based
on an amount that is greater than 80% but less than 100% of the Taxable Wage
Base or (ii) 4.3% if Excess Compensation is based on an amount that is greater
than 20% but less than or equal to 80% of the Taxable Wage Base. See
Section 2.2(b)(2) of the BPD.]

24.   Allocation conditions. An Eligible Participant must satisfy the following
allocation conditions for an Employer Nonelective Contribution: [Check a. or b.
or any combination of c. - e. Selection e. may not be checked if b. or d. is
checked. Selection f. and/or g. may be checked in addition to b. — e.]

            o    a.   None.

            o    b.   Safe harbor allocation condition. An Employee must be
employed by the Employer on the last day of the Plan Year OR must have more than
          (not more than 500) Hours of Service for the Plan Year.

            þ    c.   Last day of employment condition. An Employee must be
employed with the Employer on the last day of the Plan Year.

            o    d.   Hours of Service condition. An Employee must be credited
with at least           Hours of Service (may not exceed 1,000) during the Plan
Year.

            þ    e.   Elapsed Time Method. (See Section 2.6(d) of the BPD.)

            Ó 2002        

11



--------------------------------------------------------------------------------



 



                        o (1)   Safe harbor allocation condition. An Employee
must be employed by the Employer on the last day of the Plan Year OR must have
more than                      (not more than 91) consecutive days of employment
with the Employer during the Plan Year.

                        þ (2)   Service condition. An Employee must have more
than 181 (182 in a leap year) (not more than 182) consecutive days of employment
with the Employer during the Plan Year.

            o f.   Application to a specified period. In applying the allocation
condition(s) designated under b. through e. above, the allocation condition(s)
will be based on the period designated under #23.a.(1) above. In applying an
Hours of Service condition under d. above, the following method will be used:
[This f. should be checked only if a period other than the Plan Year is selected
under #23.a.(1) above. Selection (1) or (2) must be selected only if d. above is
also checked.]

                        o (1)   Fractional method (see Section 2.6(e)(2)(i) of
the BPD).

                        o (2)   Period-by-period method (see
Section 2.6(e)(2)(ii) of the BPD).

                       [Practitioner Note: If this f. is not checked, any
allocation condition(s) selected under b. through e. above will apply with
respect to the Plan Year, regardless of the period selected under #23.a.(1)
above. See Section 2.6(e) of the BPD for procedural rules for applying
allocation conditions for a period other than the Plan Year.]

            o g.   The above allocation condition(s) will not apply if:

                        o (1)   the Participant dies during the Plan Year.

                        o (2)   the Participant is Disabled.

                        o (3)   the Participant, by the end of the Plan Year,
has reached:

                                    o (a)   Normal Retirement Age.

                                    o (b)   Early Retirement Age.

Part 4D — Employee After-Tax Contributions
(See Section 3.1 of the BPD)

o   Check this selection to allow for Employee After-Tax Contributions. If
Employee After-Tax Contributions will not be permitted under the Plan, do not
check this selection and skip the remainder of this Part 4D. [Note: The
eligibility conditions for making Employee After-Tax Contributions are listed in
Part 1 of this Agreement under “§401(k) Deferrals.”]

o 25.   Maximum.                     % of Included Compensation for:

            o a.   the entire Plan Year.

            o b.   the portion of the Plan Year during which the Employee is an
Eligible Participant.

            o c.   each separate payroll period during which the Employee is an
Eligible Participant.

               [Note: If this #25 is not checked, the only limit on Employee
After-Tax Contributions is the Annual Additions Limitation under Article 7 of
the BPD. If Part 3, #11.b. is checked, any period selected under this #25 will
be determined as if the Plan Year were the period designated under Part 3,
#11.b. See Section 2.2(c)(3) of the BPD.]

o 26.   Minimum. For any payroll period, no less than:

            o a.                       % of Included Compensation.

            o b.   $                    .

Part 4E — Safe Harbor 401(k) Plan Election
(See Section 17.6 of the BPD)

o   Check this selection and complete this Part 4E if the Plan is designed to be
a Safe Harbor 401(k) Plan.

o 27.   Safe Harbor Matching Contribution: The Employer will make an Employer
Matching Contribution with respect to an Eligible Participant’s Section 401(k)
Deferrals and/or Employee After-Tax Contributions (“applicable contributions”)
under the following formula: [Complete selection a. or b. In addition, complete
selection c. Selection d. may be checked in addition to a. or b. and c.]

            o a.   Basic formula: 100% of applicable contributions up to the
first 3% of Included Compensation, plus 50% of applicable contributions up to
the next 2% of Included Compensation.

 
ã 2002

12



--------------------------------------------------------------------------------



 



            o b.   Enhanced formula:

                        o (1)   ____ % (not less than 100%) of applicable
contributions up to ____ % of Included Compensation (not less than 4% and not
more than 6%).

                        o (2)   The sum of: [The contributions under this
(2) must not be less than the contributions that would be calculated under a. at
each level of applicable contributions.]

                                    o (a)                       % of applicable
contributions up to the first (b)                     % of Included
Compensation, plus

                                    o (c)                       % of applicable
contributions up to the next (d)                     % of Included Compensation.

                                       [Note: The percentage in (c) may not be
greater than the percentage in (a). In addition, the sum of the percentages in
(b) and (d) may not exceed 6%.]

              c.   Applicable contributions taken into account: (See Section
17.6(a)(1)(i) of the BPD.) The Safe Harbor Matching Contribution formula elected
in a. or b. above (and any limitations on the amount of a Participant’s
applicable contributions considered under such formula(s)) are applied
separately for each:

                        o (1)   Plan Year.           o   (2) Plan Year quarter.

                        o (3)   calendar month.  o   (4) payroll period.

                           [Note: If Part 3, #11.b. is checked, any period
selected under this #25 will be determined as if the Plan Year were the period
designated under Part 3, #11.b. See Section 2.2(c)(3) of the BPD.]

            o d.   Definition of applicable contributions. Check this d. if the
Plan permits Employee After-Tax Contributions but the Safe Harbor Matching
Contribution formula selected under a. or b. above does not apply to such
Employee After-Tax Contributions.

o 28.   Safe Harbor Nonelective Contribution:                     % (no less
than 3%) of Included Compensation.

            o a.   Check this selection if the Employer will make this Safe
Harbor Nonelective Contribution pursuant to a supplemental notice as described
in Section 17.6(a)(1)(ii) of the BPD. If this a. is checked, the Safe Harbor
Nonelective Contribution will be required only for a Plan Year for which the
appropriate supplemental notice is provided. For any Plan Year in which the
supplemental notice is not provided, the Plan is not a Safe Harbor 401(k) Plan.

            o b.   Check this selection to provide the Employer with the
discretion to increase the above percentage to a higher percentage.

            o c.   Check this selection if the Safe Harbor Nonelective
Contribution will be made under another plan maintained by the Employer and
identify the plan:

 

            o d.   Check this d. if the Safe Harbor Nonelective Contribution
offsets the allocation that would otherwise be made to the Participant under
Part 4C, #21 above. If the Permitted Disparity Method is elected under Part 4C,
#21.b., this offset applies only to the second step of the Two-Step Formula or
the fourth step of the Four-Step Formula, as applicable.

o 29.   Special rule for partial period of participation. If an Employee is an
Eligible Participant for only part of a Plan Year, Included Compensation is
taken into account for the entire Plan Year, including the portion of the Plan
Year during which the Employee is not an Eligible Participant. [If this #29 is
not checked, Included Compensation is taken into account only for the portion of
the Plan Year in which the Employee is an Eligible Participant.]

30.   Eligible Participant. For purposes of the Safe Harbor Contributions
elected above, “Eligible Participant” means: [Check a., b. or c. Selection d.
may be checked in addition to a., b. or c.]

            o a.   All Eligible Participants (as determined for Section 401(k)
Deferrals).

            o b.   All Nonhighly Compensated Employees who are Eligible
Participants (as determined for Section 401(k) Deferrals).

            o c.   All Nonhighly Compensated Employees who are Eligible
Participants (as determined for Section 401(k) Deferrals) and all Highly
Compensated Employees who are Eligible Participants (as determined for
Section 401(k) Deferrals) but who are not Key Employees.

            o d.   Check this d. if the selection under a., b. or c., as
applicable, applies only to Employees who would be Eligible Participants for any
portion of the Plan Year if the eligibility conditions selected for
Section 401(k) Deferrals in Part 1, #5 of this Agreement were one Year of
Service and age 21. (See Section 17.6(a)(1) of the BPD.)

 
ã 2002

13



--------------------------------------------------------------------------------



 



Part 4F — Special 401(k) Plan Elections
(See Article 17 of the BPD)

31.   ADP/ACP testing method. In performing the ADP and ACP tests, the Employer
will use the following method: (See Sections 17.2 and 17.3 of the BPD for an
explanation of the ADP/ACP testing methods.)

            o a.   Prior Year Testing Method.

            þ b.   Current Year Testing Method.

                   [Practitioner Note: If this Plan is intended to be a
Safe-Harbor 401(k) Plan under Part 4E above, the Current Year Testing Method
must be elected under b. See Section 17.6 of the BPD.]

o 32.   First Plan Year for Section 401(k) Deferrals. (See Section 17.2(b) of
the BPD.) Check this selection if this Agreement covers the first Plan Year that
the Plan permits Section 401(k) Deferrals. The ADP for the Nonhighly Compensated
Employee Group for such first Plan Year is determined under the following
method:

            o a.   the Prior Year Testing Method, assuming a 3% deferral
percentage for the Nonhighly Compensated Employee Group.

            o b.   the Current Year Testing Method using the actual deferral
percentages of the Nonhighly Compensated Employee Group.

o 33.   First Plan Year for Employer Matching Contributions or Employee
After-Tax Contributions. (See Section 17.3(b) of the BPD.) Check this selection
if this Agreement covers the first Plan Year that the Plan includes either an
Employer Matching Contribution formula or permits Employee After-Tax
Contributions. The ACP for the Nonhighly Compensated Employee Group for such
first Plan Year is determined under the following method:

            o a.   the Prior Year Testing Method, assuming a 3% contribution
percentage for the Nonhighly Compensated Employee Group.

            o b.   the Current Year Testing Method using the actual contribution
percentages of the Nonhighly Compensated Employee Group.

Part 5 — Retirement Ages
(See Sections 22.51 and 22.111 of the BPD)

34.   Normal Retirement Age:

            þ a.   Age 62 (not to exceed 65).

            o b.   The later of (1) age                     (not to exceed 65)
or (2) the                     (not to exceed 5th) anniversary of the date the
Employee commenced participation in the Plan.

            o c.                        (may not be later than the maximum age
permitted under b.)

35.   Early Retirement Age: [Check a. or check b. and/or c.]

            o a.   Not applicable.

            þ b.   Age 55.                   o c.   Completion of
                    Years of Service, determined as follows:

                        o (1)   Same as for eligibility.

                        o (2)   Same as for vesting.

 
ã 2002

14



--------------------------------------------------------------------------------



 



Part 6 — Vesting Rules
(See Article 4 of the BPD)

v        Complete this Part 6 only if the Employer has elected to make Employer
Matching Contributions under Part 4B or Employer Nonelective Contributions under
Part 4C. Section 401(k) Deferrals, Employee After-Tax Contributions, QMACs,
QNECs, Safe Harbor Contributions, and Rollover Contributions are always 100%
vested. (See Section 4.2 of the BPD for the definitions of the various vesting
schedules.)

36.         Normal vesting schedule: [Check one of a. — f. for those
contributions the Employer elects to make under Part 4 of this Agreement.]

                          (1)   (2)             Employer   Employer            
Match   Nonelective    
 
               
 
  a.   þ   þ   Full and immediate vesting.
 
               
 
  b.   o   o   7-year graded vesting schedule.
 
               
 
  c.   o   o   6-year graded vesting schedule.
 
               
 
  d.   o   o   5-year cliff vesting schedule.
 
               
 
  e.   o   o   3-year cliff vesting schedule.
 
               
 
  f.   o   o   Modified vesting schedule:
 
               
 
              (1)                     % after 1 Year of Service
 
               
 
              (2)                     % after 2 Years of Service
 
               
 
              (3)                     % after 3 Years of Service
 
               
 
              (4)                     % after 4 Years of Service
 
               
 
              (5)                     % after 5 Years of Service
 
               
 
              (6)                     % after 6 Years of Service, and
 
               
 
              (7) 100% after 7 Years of Service.
 
               
 
              [Note: The percentages selected under the modified vesting
schedule must not be less than the percentages that would be required under the
7-year graded vesting schedule, unless 100% vesting occurs after no more than 5
Years of Service.]

37.         Vesting schedule when Plan is top-heavy: [Check one of a. — d. for
those contributions the Employer elects to make under Part 4 of this Agreement.]

                          (1)   (2)             Employer   Employer            
Match   Nonelective    
 
               
 
  a.   þ   þ   Full and immediate vesting.
 
               
 
  b.   o   o   6-year graded vesting schedule.
 
               
 
  c.   o   o   3-year cliff vesting schedule.
 
               
 
  d.   o   o   Modified vesting schedule:
 
               
 
              (1)                     % after 1 Year of Service
 
               
 
              (2)                     % after 2 Years of Service
 
               
 
              (3)                     % after 3 Years of Service
 
               
 
              (4)                     % after 4 Years of Service
 
               
 
              (5)                     % after 5 Years of Service, and
 
               
 
              (6) 100% after 6 Years of Service.
 
               
 
              [Note: The percentages selected under the modified vesting
schedule must not be less than the percentages that would be required under the
6-year graded vesting schedule, unless 100% vesting occurs after no more than 3
Years of Service.]

 
ã 2002

15



--------------------------------------------------------------------------------



 



o 38.   Service excluded under the above vesting schedule(s):

            o a.   Service before the original Effective Date of this Plan. (See
Section 4.5(b)(1) of the BPD for rules that require service under a Predecessor
Plan to be counted.)

            o b.   Years of Service completed before the Employee’s _____
birthday (cannot exceed the 18th birthday).

o 39.   Special 100% vesting. An Employee’s vesting percentage increases to 100%
if, while employed with the Employer, the Employee:

            o a.   dies.

            o b.   becomes Disabled (as defined in Section 22.47 of the BPD).

            o c.   reaches Early Retirement Age (as defined in Part 5, #35
above).

o 40.   Special vesting provisions. Check this #40 and attach an addendum to the
Agreement describing any special vesting provisions that are not otherwise
described under the BPD or this Agreement.

Part 7 — Special Service Crediting Rules
(See Article 6 of the BPD)
If no minimum service requirement applies under Part 1, #5 of this Agreement and
all contributions are 100% vested under Part 6, skip this Part 7.

v              Year of Service — Eligibility. 1,000 Hours of Service during an
Eligibility Computation Period. Hours of Service are calculated using the Actual
Hours Crediting Method. [To modify, complete #41 below.]

v              Eligibility Computation Period. If one Year of Service is
required for eligibility, the Shift-to-Plan-Year Method is used. If two Years of
Service are required for eligibility, the Anniversary Year Method is used. [To
modify, complete #42 below.]

v              Year of Service — Vesting. 1,000 Hours of Service during a
Vesting Computation Period. Hours of Service are calculated using the Actual
Hours Crediting Method. [To modify, complete #43 below.]

v              Vesting Computation Period. The Plan Year. [To modify, complete
#44 below.]

v              Break in Service Rules. The Rule of Parity Break in Service rule
applies for both eligibility and vesting but the one-year holdout Break in
Service rule is NOT used for eligibility or vesting. [To modify, complete #45
below.]

o 41.   Alternative definition of Year of Service for eligibility.

            o a.   A Year of Service is             Hours of Service (may not
exceed 1,000) during an Eligibility Computation Period.

            o b.   Use the Equivalency Method (as defined in Section 6.5(a) of
the BPD) to count Hours of Service. If this b. is checked, each Employee will be
credited with 190 Hours of Service for each calendar month for which the
Employee completes at least one Hour of Service, unless a different Equivalency
Method is selected under #46 below. The Equivalency Method applies to:

                        o (1)   All Employees.

                        o (2)   Employees who are not paid on an hourly basis.
For hourly Employees, the Actual Hours Method will be used.

            o c.   Use the Elapsed Time Method instead of counting Hours of
Service. (See Section 6.5(b) of the BPD.)

o 42.   Alternative method for determining Eligibility Computation Periods. (See
Section 1.4(c) of the BPD.)

            o a.   One Year of Service eligibility. Eligibility Computation
Periods are determined using the Anniversary Year Method instead of the
Shift-to-Plan-Year Method.

            o b.   Two Years of Service eligibility. Eligibility Computation
Periods are determined using the Shift-to-Plan-Year Method instead of the
Anniversary Year Method.

 
ã 2002

16



--------------------------------------------------------------------------------



 



o 43.   Alternative definition of Year of Service for vesting.

            o a.   A Year of Service is             Hours of Service (may not
exceed 1,000) during a Vesting Computation Period.

            o b.   Use the Equivalency Method (as defined in Section 6.5(a) of
the BPD) to count Hours of Service. If this b. is checked, each Employee will be
credited with 190 Hours of Service for each calendar month for which the
Employee completes at least one Hour of Service, unless a different Equivalency
Method is selected under #46 below. The Equivalency Method applies to:

                        o (1)   All Employees.

                        o (2)   Employees who are not paid on an hourly basis.
For hourly Employees, the Actual Hours Method will be used.

            o c.   Use the Elapsed Time Method instead of counting Hours of
Service. (See Section 6.5(b) of the BPD.)

o 44.   Alternative method for determining Vesting Computation Periods. Instead
of Plan Years, use:

            o a.   Anniversary Years. (See Section 4.4 of the BPD.)

            o b.   (Describe Vesting Computation Period):
                                                            
                                                                      

                       [Practitioner Note: Any Vesting Computation Period
described in b. must be a 12-consecutive month period and must apply uniformly
to all Participants.]

o 45.   Break in Service rules.

            o a.   The Rule of Parity Break in Service rule does not apply for
purposes of determining eligibility or vesting under the Plan. [If this
selection a. is not checked, the Rule of Parity Break in Service Rule applies
for purposes of eligibility and vesting. (See Sections 1.6 and 4.6 of the BPD.)]

            o b.   One-year holdout Break in Service rule.

                        o (1)   Applies to determine eligibility for: [Check one
or both.]

                                       o (a)   Employer Contributions (other
than Section 401(k) Deferrals).

                                       o (b)   Section 401(k) Deferrals. (See
Section 1.6(c) of the BPD.)

                        o (2)   Applies to determine vesting. (See
Section 4.6(a) of the BPD.)

o 46.   Special rules for applying Equivalency Method. [This #46 may only be
checked if #41.b. and/or #43.b. is checked above.]

            o a.   Alternative method. Instead of applying the Equivalency
Method on the basis of months worked, the following method will apply. (See
Section 6.5(a) of the BPD.)

                        o (1)   Daily method. Each Employee will be credited
with 10 Hours of Service for each day worked.

                        o (2)   Weekly method. Each Employee will be credited
with 45 Hours of Service for each week worked.

                        o (3)   Semi-monthly method. Each Employee will be
credited with 95 Hours of Service for each semi-monthly payroll period worked.

            o b.   Application of special rules. The alternative method elected
in a. applies for purposes of: [Check (1) and/or (2).]

                        o (1)   Eligibility. [Check this (1) only if #41.b. is
checked above.]

                        o (2)   Vesting. [Check this (2) only if #43.b. is
checked above.]

 
ã 2002

17



--------------------------------------------------------------------------------



 



Part 8 — Allocation of Forfeitures
(See Article 5 of the BPD)

o          Check this selection if ALL contributions under the Plan are 100%
vested and skip this Part 8. (See Section 5.5 of the BPD for the default
forfeiture rules if no forfeiture allocation method is selected under this Part
8.)

47.        Timing of forfeiture allocations:

                          (1)   (2)             Employer   Employer            
Match   Nonelective      
 
  a.   þ   þ   In the same Plan Year in which the forfeitures occur.
 
               
 
  b.   o   o   In the Plan Year following the Plan Year in which the forfeitures
occur.

48.        Method of allocating forfeitures: (See the operating rules in
Section 5.5 of the BPD.)

                          (1)   (2)             Employer   Employer            
Match   Nonelective      
 
  a.   o   o   Reallocate as additional Employer Nonelective Contributions using
the allocation method specified in Part 4C, #21 of this Agreement. If no
allocation method is specified, use the Pro Rata Allocation Method under Part
4C, #21.a. of this Agreement.
 
               
 
  b.   o   o   Reallocate as additional Employer Matching Contributions using
the discretionary allocation method in Part 4B, #16.b. of this Agreement.
 
               
 
  c.   þ   þ   Reduce the: [Check one or both.]
 
               
 
              þ (a) Employer Matching Contributions
 
               
 
              þ (b) Employer Nonelective Contributions
 
               
 
              the Employer would otherwise make for the Plan Year in which the
forfeitures are allocated. [Note: If both (a) and (b) are checked, the Employer
may adjust its contribution deposits in any manner, provided the total Employer
Matching Contributions and Employer Nonelective Contributions (as applicable)
properly take into account the forfeitures used to reduce such contributions for
that Plan Year.]

o 49.   Payment of Plan expenses. Forfeitures are first used to pay Plan
expenses for the Plan Year in which the forfeitures are to be allocated. (See
Section 5.5(c) of the BPD.) Any remaining forfeitures are allocated as provided
in #48 above.

o 50.   Modification of cash-out rules. The Cash-Out Distribution rules are
modified in accordance with Sections 5.3(a)(1)(i)(C) and 5.3(a)(1)(ii)(C) of the
BPD to allow for an immediate forfeiture, regardless of any additional
allocations during the Plan Year.

Part 9 — Distributions After Termination of Employment
(See Section 8.3 of the BPD)

v             The elections in this Part 9 are subject to the operating rules in
Articles 8 and 9 of the BPD.       51.        Vested account balances in excess
of $5,000. Distribution is first available as soon as administratively feasible
following:

            þ a.   the Participant’s employment termination date.

            o b.   the end of the Plan Year that contains the Participant’s
employment termination date.

            o c.   the first Valuation Date following the Participant’s
termination of employment.

            o d.   the Participant’s Normal Retirement Age (or Early Retirement
Age, if applicable) or, if later, the Participant’s employment termination date.

            o e.   (Describe distribution event)                     
                                                                       
                                                                

                       [Practitioner Note: Any distribution event described in
e. will apply uniformly to all Participants under the Plan.]

 
ã 2002

18



--------------------------------------------------------------------------------



 



52.        Vested account balances of $5,000 or less. Distribution will be made
in a lump sum as soon as administratively feasible following:

            þ a.   the Participant’s employment termination date.

            o b.   the end of the Plan Year that contains the Participant’s
employment termination date.

            o c.   the first Valuation Date following the Participant’s
termination of employment.

            o d.   (Describe distribution event):   

                       [Practitioner Note: Any distribution event described in
d. will apply uniformly to all Participants under the Plan.]

þ 53.   Disabled Participant. A Disabled Participant (as defined in
Section 22.53 of the BPD) may request a distribution (if earlier than otherwise
permitted under #51 or #52 (as applicable)) as soon as administratively feasible
following:

            þ a.   the date the Participant becomes Disabled.

            o b.   the end of the Plan Year in which the Participant becomes
Disabled.

            o c.   (Describe distribution event):  

                       [Practitioner Note: Any distribution event described in
c. will apply uniformly to all Participants under the Plan.]

o 54.   Hardship withdrawals following termination of employment. A terminated
Participant may request a Hardship withdrawal (as defined in Section 8.6 of the
BPD) before the date selected in #51 or #52 above, as applicable.

o 55.   Special operating rules.

            o a.   Modification of Participant consent requirement. A
Participant must consent to a distribution from the Plan, even if the
Participant’s vested Account Balance does not exceed $5,000. See Section 8.3(b)
of the BPD. [Note: If this a. is not checked, the involuntary distribution rules
under Section 8.3(b) of the BPD apply.]

            o b.   Distribution upon attainment of Normal Retirement Age (or age
62, if later). A distribution from the Plan will be made without a Participant’s
consent if such Participant has terminated employment and has attained Normal
Retirement Age (or age 62, if later). See Section 8.7 of the BPD.

 
ã 2002

19



--------------------------------------------------------------------------------



 



Part 10 — In-Service Distributions
(See Section 8.5 of the BPD)

v             The elections in this Part 10 are subject to the operating rules
in Articles 8 and 9 of the BPD.

56.        Permitted in-service distribution events: [Elections under the
§401(k) Deferrals column also apply to any QNECs, QMACs, and Safe Harbor
Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective      
 
  a.   o   o   o   In-service distributions are not available.
 
                   
 
  b.   þ   þ   þ   After age 59 1/2 . [If earlier than age 59 1/2, age is deemed
to be age 59 1/2 for Section 401(k) Deferrals if the selection is checked under
that column.]
 
                   
 
  c.   þ   o   o   A safe harbor Hardship described in Section 8.6(a) of the
BPD. [Note: Not applicable to QNECs, QMACs and Safe Harbor Contributions.]
 
                   
 
  d.   N/A   o   o   A Hardship described in Section 8.6 (b) of the BPD.
 
                   
 
  e.   N/A   o   o   After the Participant has participated in the Plan for at
least              years (cannot be less than 5 years).
 
                   
 
  f.   N/A   o   o   At any time with respect to the portion of the vested
Account Balance derived from contributions accumulated in the Plan for at least
2 years.
 
                   
 
  g.   o   o   o   Upon a Participant becoming Disabled (as defined in
Section 22.47).
 
                   
 
  h.   o   o   o   Attainment of Normal Retirement Age. [If earlier than age 59
1/2, age is deemed to be 59 1/2 for Section 401(k) Deferrals if the selection is
checked under that column.]
 
                   
 
  i.   N/A   o   o   Attainment of Early Retirement Age.

57.        Limitations that apply to in-service distributions:

            o a.   Available only if the Account which is subject to withdrawal
is 100% vested. (See Section 4.8 of the BPD for special vesting rules if not
checked.)

            o b.   No more than         in-service distribution(s) in a Plan
Year.

            o c.   The minimum amount of any in-service distribution will be
$____ (may not exceed $1,000).

            o d.   In applying the Hardship provision under Section 8.6(b) of
the BPD (if selected under #56.d. above), the following additional Hardship
events apply: ____ [Note: Any additional Hardship events must be clearly defined
in a manner that precludes Employer discretion.]

 
ã 2002

20



--------------------------------------------------------------------------------



 



Part 11 — Distribution Options
(See Section 8.1 of the BPD)

58.        Optional forms of payment available upon termination of employment:

            þ a.   Lump sum distribution of entire vested Account Balance.

            o b.   Single sum distribution of a portion of vested Account
Balance.

            þ c.   Installments for a specified term.

            o d.   Installments for required minimum distributions only.

            þ e.   Annuity payments (see Section 8.1 of the BPD). The following
forms of annuity shall be available:

                        (1)   single life annuity

                        (2)   single life annuity with certain periods of 5, 10,
or 15 years

                        (3)   single life annuity with installment refund

                        (4)   survivorship life annuities with installment
refund and survivor percentages of 50, 66 2/3, 75, or 100

                        (5)   fixed period annuities for any period of whole
months which is not less than 60 and does not exceed the life expectancy of the
participant and the named beneficiary

             [Practitioner Note: A Participant may receive a distribution in any
combination of the forms of payment selected in a. through e.]

59.        Application of the Qualified Joint and Survivor Annuity (QJSA) and
Qualified Preretirement Survivor Annuity (QPSA) provisions: (See Article 9 of
the BPD.)

            o a.   Do not apply. [Note: The QJSA and QPSA provisions
automatically apply to any assets of the Plan that were received as a transfer
from another plan that was subject to the QJSA and QPSA rules. If this a. is
checked, the QJSA and QPSA rules generally will apply only with respect to
transferred assets or if distribution is made in the form of life annuity. See
Section 9.1(b) of the BPD.]

            þ b.   Apply, with the following modifications: [Check this b. to
have all assets under the Plan be subject to the QJSA and QPSA requirements. See
Section 9.1(a) of the BPD.]

                        þ (1)   No modifications.

                        o (2)   Modified QJSA benefit. Instead of a 50% survivor
benefit, the normal form of the QJSA provides the following survivor benefit to
the spouse:

                                       o (a)   100%.

                                       o (b)   75%.

                                       o (c)   66 2/3%.

                        o (3)   Modified QPSA benefit. Instead of a 50% QPSA
benefit, the QPSA benefit is 100% of the Participant’s vested Account Balance.

            o c.   One-year marriage rule. The one-year marriage rule under
Sections 8.4(c)(4) and 9.3 of the BPD applies. Under this rule, a Participant’s
spouse will not be treated as a surviving spouse unless the Participant and
spouse were married for at least one year at the time of the Participant’s
death.

Part 12 — Administrative Elections

v             Use this Part 12 to identify administrative elections authorized
by the BPD. These elections may be changed without reexecuting this Agreement by
substituting a replacement of this page with new elections. To the extent this
Part 12 is not completed, the default provisions in the BPD apply.

60.        Are Participant loans permitted? (See Article 14 of the BPD.)

            o a.   No

            þ b.   Yes

                        o (1)   Use the default loan procedures under Article 14
of the BPD.

                        þ (2)   Use a separate written loan policy to modify the
default loan procedures under Article 14 of the BPD.

 
ã 2002

21



--------------------------------------------------------------------------------



 



61.        Are Participants permitted to direct investments? (See
Section 13.5(c) of the BPD.)

            o a.   No

            þ b.   Yes

                        þ (1)   Specify Accounts: All Accounts are Participant
directed except for specific investment conditions applied to the Employer
Matching Contributions.

                        þ (2)   Check this selection if the Plan is intended to
comply with ERISA §404(c). (See Section 13.5(c)(2) of the BPD.)

62.        Is any portion of the Plan daily valued? (See Section 13.2(b) of the
BPD.)

            o a.   No

            þ b.   Yes. Specify Accounts and/or investment options: All Accounts

63.        Is any portion of the Plan valued periodically (other than daily)?
(See Section 13.2(a) of the BPD.)

            þ a.   No

            o b.   Yes

                        o (1)   Specify Accounts and/or investment options:
__________

                        o (2)   Specify valuation date(s):
_________________________

                        o (3)   The following special allocation rules apply:
[If this (3) is not checked, the Balance Forward Method under Section 13.4(a) of
the BPD applies.]

                                       o (a)   Weighted average method. (See
Section 13.4(a)(2)(i) of the BPD.)

                                       o (b)   Adjusted percentage method,
taking into account ___% of contributions made during the valuation period. (See
Section 13.4(a)(2)(ii) of the BPD.)

                                       o (c)   (Describe allocation rules)
_______

                                      [Practitioner Note: Any allocation rules
described in (c) must be in accordance with a definite predetermined formula
that is not based on compensation, that satisfies the nondiscrimination
requirements of §1.401(a)(4) of the regulations, and that is applied uniformly
to all Participants.]

64.        Does the Plan accept Rollover Contributions? (See Section 3.2 of the
BPD.)

            o a. No                                         þ b. Yes

65.        Are life insurance investments permitted? (See Article 15 of the
BPD.)

            þ a. No                                         o b. Yes

66.        Do the default QDRO procedures under Section 11.5 of the BPD apply?

            o a. No                                         þ b. Yes

67.        Do the default claims procedures under Section 11.6 of the BPD apply?

            o a. No                                         þ b. Yes
Part 13 — Miscellaneous Elections

v             The following elections override certain default provisions under
the BPD and provide special rules for administering the Plan. Complete the
following elections to the extent they apply to the Plan.

þ 68.   Determination of Highly Compensated Employees.

            þ a.   The Top-Paid Group Test applies. [If this selection a. is not
checked, the Top-Paid Group Test will not apply. See Section 22.89(b)(4) of the
BPD.]

            þ b.   The Calendar Year Election applies. [This selection b. may
only be chosen if the Plan Year is not the calendar year. See
Section 22.89(b)(5) of the BPD.]

 
ã 2002

22



--------------------------------------------------------------------------------



 



o 69.   Special elections for applying the Annual Additions Limitation under
Code §415.

            o a.   The Limitation Year is the 12-month period ending _____. [If
this selection a. is not checked, the Limitation Year is the same as the Plan
Year.]

            o b.   Total Compensation includes imputed compensation for a
terminated Participant who is permanently and totally Disabled. (See
Section 7.4(g)(3) of the BPD.)

o 70.   Election to use Old-Law Required Beginning Date. The Old-Law Required
Beginning Date (as defined in Section 10.3(a)(2) of the BPD) applies instead of
the Required Beginning Date rules under Section 10.3(a)(1) of the BPD.

þ 71.   Service credited with Predecessor Employers: (See Section 6.7 of the
BPD.)

            þ a.   (Identify Predecessor Employers) Employees shall become
participants on the Entry Date coincident with or next following the completion
of the minimum age and service requirements selected in this Adoption Agreement;
provided however, that by resolution of the Board of Directors of CheckFree
Services Corporation or any Affiliated Employer, employees of companies that may
be acquired by CheckFree Services Corporation or an Affiliated Employer may, in
the discretion of CheckFree Services Corporation or the Affiliated Employer,
have their service with the acquired company treated as service with CheckFree
Services Corporation or an Affiliated Employer for purposes of eligibility to
participate in the Plan and received Employer Matching Contributions under the
plan.

            o b.   Service is credited with these Predecessor Employers for the
following purposes:

                        o (1)   The eligibility service requirements elected in
Part 1 of this Agreement.

                        o (2)   The vesting schedule(s) elected in Part 6 of
this Agreement.

                        o (3)   The allocation requirements elected in Part 4 of
this Agreement.

            o c.   In applying this #71, service before _______ will not be
recognized.

                       [Note: If the Employer is maintaining the Plan of a
Predecessor Employer, service with such Predecessor Employer must be counted for
all purposes under the Plan. This #71 may be completed with respect to such
Predecessor Employer indicating all service under selections (1), (2) and
(3) will be credited. The failure to complete this #71 where the Employer is
maintaining the Plan of a Predecessor Employer will not override the requirement
that such predecessor service be credited for all purposes under the Plan. (See
Section 6.7 of the BPD.) If the Employer is not maintaining the Plan of a
Predecessor Employer, service with such Predecessor Employer will be credited
under this Plan only if specifically elected under this #71. If the above
crediting rules are to apply differently to service with different Predecessor
Employers, attach separately completed elections for this item, using the same
format as above but listing only those Predecessor Employers to which the
separate attachment relates.]

o 72.   Special rules where Employer maintains more than one plan.

            o a.   Top-heavy minimum contribution — Employer maintains this Plan
and one or more Defined Contribution Plans. If this Plan is a Top-Heavy Plan,
the Employer will provide any required top-heavy minimum contribution under:
(See Section 16.2(a)(5)(i) of the BPD.)

                        o (1)   This Plan.

                        o (2)   The following Defined Contribution Plan
maintained by the Employer: _________________

            o b.   Top-heavy minimum benefit — Employer maintains this Plan and
one or more Defined Benefit Plans. If this Plan is a Top-Heavy Plan, the
Employer will provide any required top-heavy minimum contribution or benefit
under: (See Section 16.2(a)(5)(ii) of the BPD.)

                        o (1)   This Plan, but the minimum required contribution
is increased from 3% to 5% of Total Compensation for the Plan Year.

                        o (2)   The following Defined Benefit Plan maintained by
the Employer: ________________

            o c.   Limitation on Annual Additions. This c. should be checked
only if the Employer maintains another Defined Contribution Plan in which any
Participant is a participant, and the Employer will not apply the rules set
forth under Section 7.2 of the BPD. [Note: If this c. is checked, attach an
addendum to this Agreement describing how the Employer will limit Annual
Additions.]

            o d.   Allocation offset. An Eligible Participant’s allocation under
this Plan is reduced by allocations under ______ [insert name of plan(s)]. (See
Section 2.1(d) of the BPD.) [Note: If this d. is checked, attach an addendum to
this Agreement describing how such offset will be applied.]

 
ã 2002

23



--------------------------------------------------------------------------------



 



þ 73.   Special definition of Disabled. In applying the allocation conditions
under Parts 4B and 4C, the special vesting provisions under Part 6, and the
distribution provisions under Parts 9 and 10 of this Agreement, the definition
of Disabled is the definition described in the addendum attached to this
Agreement rather than the definition described under Section 22.47 of the BPD.
[Any definition described in an addendum to this Agreement must satisfy the
requirements of §1.401(a)(4) of the regulations and must be applied uniformly to
all Participants.]

þ 74.   Fail-Safe Coverage Provision. [This selection #74 must be checked to
apply the Fail-Safe Coverage Provision under Section 2.6 of the BPD.]

            þ a.   The Fail-Safe Coverage Provision described in Section 2.6 of
the BPD applies without modification.

            o b.   The Fail-Safe Coverage Provisions described in Section 2.6 of
the BPD applies with the following modifications:

                        o (1)   The special rule for Top-Heavy Plans under
Section 2.6(a) of the BPD does not apply.

                        o (2)   The Fail-Safe Coverage Provision is based on
Included Compensation as described under Section 2.6(d) of the BPD.

o 75.   Election not to participate (see Section 1.10 of the BPD). An Employee
may make a one-time irrevocable election not to participate under the Plan upon
inception of the Plan or at any time prior to the time the Employee first
becomes eligible to participate under any plan maintained by the Employer.
[Note: Use of this provision could result in a violation of the minimum coverage
rules under Code §410(b).]

þ 76.   Protected Benefits. If there are any Protected Benefits provided under
this Plan that are not specifically provided for under this Agreement, check
this #76 and attach an addendum to this Agreement describing the Protected
Benefits.

 
ã 2002

24



--------------------------------------------------------------------------------



 



 
Signature Page
 
By signing this page, the Employer agrees to adopt (or amend) the Plan which
consists of the BPD and the provisions elected in this Agreement. The Employer
agrees that the Volume Submitter Sponsor has no responsibility or liability
regarding the suitability of the Plan for the Employer’s needs or the options
elected under this Agreement. It is recommended that the Employer consult with
legal counsel before executing this Agreement.

             
77.
  Name and title of authorized representative(s):   Signature(s):   Date:
 
           
 
  Deborah N. Gable, SVP HR   /s/ Deborah N. Gable   12/31/05
 
           
 
           
 
  Stephen E. Olsen, EVP GM   /s/ Stephen E. Olsen   12/31/05
 
           
 
           
 
  David E. Mangum, EVP and CFO   /s/ David E. Mangum   12/31/05
 
           

78.        Effective Date of this Agreement:

              o     a.   New Plan. Check this selection if this is a new Plan.
Effective Date of the Plan is:                

              þ     b.   Restated Plan. Check this selection if this is a
restatement of an existing plan. Effective Date of the restatement is:
January 1, 2006

                               (1)   Designate the plan(s) being amended by this
restatement: CheckFree Services Corporation 401(k) Plan

                               (2)   Designate the original Effective Date of
this Plan (optional): April 1, 1984

               o     c.   Amendment by page substitution. Check this selection
if this is an amendment by substitution of certain pages of this Adoption
Agreement. [If this c. is checked, complete the remainder of this Signature Page
in the same manner as the Signature Page being replaced.]

                               (1)   Identify the page(s) being replaced:
________________________________________________________________

                               (2)   Effective Date(s) of such changes:
_________________________________________________________________

               o     d.   Substitution of sponsor. Check this selection if a
successor to the original plan sponsor is continuing this Plan as a successor
sponsor, and substitute page 1 to identify the successor as the Employer.

                               (1)   Effective Date of the amendment is:
________________________________________________________________

o 79.   Check this #79 if any special Effective Dates apply under Appendix A of
this Agreement and complete the relevant sections of Appendix A.

80.        Important information about this Volume Submitter Plan. A failure to
properly complete the elections in this Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the Internal Revenue
Service to the Volume Submitter Sponsor as evidence that the Plan is qualified
under §401 of the Code, to the extent provided in Announcement 2001-77. The
Employer may not rely on the Favorable IRS Letter in certain circumstances or
with respect to certain qualification requirements, which are specified in the
Favorable IRS Letter issued with respect to the Plan and in Announcement
2001-77. In order to obtain reliance in such circumstances or with respect to
such qualification requirements, the Employer must apply to the office of
Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 22.80 of the BPD.

            ã 2002        

25



--------------------------------------------------------------------------------



 



Addendum to CheckFree Services Corporation 401(k) Plan
#73 Special Definition of Disabled:
     Disability means the Participant, because of a physical or mental
disability, will be unable to perform the duties of his/her customary position
of employment (or is unable to engage in any substantial gainful activity) for
an indefinite period which the Plan Administrator considers will be of long
continued duration. A Participant also is disabled if he/she incurs the
permanent loss or loss of use of a member or function of the body, or is
permanently disfigured, and incurs a Separation from Service.
#76 Protected Benefits:
     Employer Securities:
     The Committee shall be authorized to direct the Trustee to establish an
Employer stock fund for the purpose of receiving and holding any shares of
Employer stock contributed to the plan as matching contributions and/or
discretionary Employer contributions. To the extent amounts allocated to a
Participant’s separate account are invested in Employer stock, the distribution
of such amounts shall be made in cash or shares of Employer stock, as elected by
the Participant or Beneficiary. Any Participant who receives a distribution of
Employer stock under the plan and desires to dispose of such Employer stock
shall not be required to first offer to sell such Employer stock to the
Employer. Each Participant or his Beneficiary shall not be entitled to direct
the Trustee as to the manner in which shares of Employer stock allocated to the
Participant’s separate accounts shall be voted with respect to any corporate
matter that involves voting the Employer stock allocated to the Participant’s
separate accounts.
     Matching contributions must be held in the Employer stock fund for one year
before a Participant may direct the Trustee to invest the Employer stock fund in
another investment option under the plan. The one year restriction set forth in
the preceding sentence applies until the first day of the Plan Year following
the Plan Year for which the contribution is made. Additionally, a Participant
shall be permitted to direct the investment or reinvestment of any portion of
his account that is Participant-directed (pursuant to Part 12 #61 of this
Agreement) in the Employer stock fund.

            ã 2002        

26



--------------------------------------------------------------------------------



 



 
Trustee Declaration
 
By signing this Trustee Declaration, the Trustee agrees to the duties,
responsibilities and liabilities imposed on the Trustee by the BPD and this
Agreement.

             
81.
  Name(s) of Trustee(s):   Signature(s) of Trustee(s):   Date:
 
           
 
  SunTrust Bank   /s/ Jeffrey S. Rhineheart   12/31/05
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

82.        Effective date of this Trustee Declaration: January 1, 2006

83.        The Trustee’s investment powers are:

     o  a.   Discretionary Trustee. The Trustee has discretion to invest Plan
assets. This discretion is limited to the extent Participants are permitted to
give investment direction, or to the extent the Trustee is subject to direction
from the Plan Administrator, the Employer, an Investment Manager or other Named
Fiduciary.

     þ  b.   Directed Trustee only. The Trustee may only invest Plan assets as
directed by Participants or by the Plan Administrator, the Employer, an
Investment Manager or other Named Fiduciary.

     o  c.   Separate trust agreement. The Trustee’s investment powers are
determined under a separate trust document which replaces (or is adopted in
conjunction with) the trust provisions under the BPD. [Note: The separate trust
document is incorporated as part of this Plan and must be attached hereto. The
responsibilities, rights and powers of the Trustee are those specified in the
separate trust agreement. If this c. is checked, the Trustee need not sign or
date this Trustee Declaration under #81 above.]

            ã 2002        

27



--------------------------------------------------------------------------------



 



 
Co-Sponsor Adoption Page #1
 

þ        Check this selection and complete the remainder of this page if an
Employer (other than the Employer that signs the Signature Page above) will
participate under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD
for rules relating to the adoption of the Plan by a Co-Sponsor. If there is more
than one Co-Sponsor, each one should execute a separate Co-Sponsor Adoption
Page. Any reference to the “Employer” in this Agreement is also a reference to
the Co-Sponsor, unless otherwise noted.]

84.        Name of Co-Sponsor: CheckFreePay Corporation

85.        Employer Identification Number (EIN) of the Co-Sponsor: 06-1291316

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

             
86.
  Name and title of authorized representative(s):   Signature(s):   Date:
 
           
 
  David E. Mangum, Director   /s/ David E. Mangum   12/31/05
 
           
 
           
 
           
 
           
 
           

87.        Effective date of this Co-Sponsor Adoption Page: January 1, 2006

             o        a. Check here if this is the initial adoption of a new
Plan by the Co-Sponsor.

             o        b. Check here if this is an amendment or restatement of an
existing plan maintained by the Co-Sponsor, which is merging into the Plan being
adopted.

                           (1)   Designate the plan(s) being amended by this
restatement: ________________________________________________

                           (2)   Designate the original Effective Date of the
Co-Sponsor’s Plan (optional): ___________________________________

o 88.   Allocation of contributions. If this #88 is checked, contributions made
by the Employer signing this Co-Sponsor Adoption Page (and any forfeitures
relating to such contributions) will be allocated only to Participants actually
employed by the Employer making the contribution and Employees of such Employer
will not share in an allocation of contributions (or forfeitures relating to
such contributions) made by any other Employer. [Note: The selection of this #88
may require additional testing of the Plan. See Section 21.3 of the BPD.]

o 89.   Special rules.

             o     a.   Modification of Adoption Agreement elections. Check this
a. if the Co-Sponsor will apply different Plan provisions than those elected
under the Agreement.

                             (1)   Page(s)       of the Agreement are being
modified for this Co-Sponsor. [Note: Attach the modified pages as an addendum to
this Co-Sponsor Adoption Page.]

                             (2)   The modified provisions are effective      .
[Note: An Appendix A may be attached as an addendum to this Co-Sponsor Adoption
Page to describe any special Effective Dates that apply to the Co-Sponsor.]

            ã 2002        

28



--------------------------------------------------------------------------------



 



 
Co-Sponsor Adoption Page #2
 

þ        Check this selection and complete the remainder of this page if an
Employer (other than the Employer that signs the Signature Page above) will
participate under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD
for rules relating to the adoption of the Plan by a Co-Sponsor. If there is more
than one Co-Sponsor, each one should execute a separate Co-Sponsor Adoption
Page. Any reference to the “Employer” in this Agreement is also a reference to
the Co-Sponsor, unless otherwise noted.]

90.        Name of Co-Sponsor: Bastogne, Inc.

91.        Employer Identification Number (EIN) of the Co-Sponsor: 42-1535458

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

             
92.
  Name and title of authorized representative(s):   Signature(s):   Date:
 
           
 
  David E. Mangum, President   /s/ David E. Mangum   12/31/05
 
           
 
           
 
           
 
           
 
           

93.        Effective date of this Co-Sponsor Adoption Page: January 1, 2006

             o        a. Check here if this is the initial adoption of a new
Plan by the Co-Sponsor.

             o        b. Check here if this is an amendment or restatement of an
existing plan maintained by the Co-Sponsor, which is merging into the Plan being
adopted.

                            (1)   Designate the plan(s) being amended by this
restatement: _______________________________________________

                            (2)   Designate the original Effective Date of the
Co-Sponsor’s Plan (optional): __________________________________

o 94.   Allocation of contributions. If this #94 is checked, contributions made
by the Employer signing this Co-Sponsor Adoption Page (and any forfeitures
relating to such contributions) will be allocated only to Participants actually
employed by the Employer making the contribution and Employees of such Employer
will not share in an allocation of contributions (or forfeitures relating to
such contributions) made by any other Employer. [Note: The selection of this #94
may require additional testing of the Plan. See Section 21.3 of the BPD.]

o 95.   Special rules.

             o      a.   Modification of Adoption Agreement elections. Check
this a. if the Co-Sponsor will apply different Plan provisions than those
elected under the Agreement.

                             (1)   Page(s)       of the Agreement are being
modified for this Co-Sponsor. [Note: Attach the modified pages as an addendum to
this Co-Sponsor Adoption Page.]

                             (2)   The modified provisions are effective
_______. [Note: An Appendix A may be attached as an addendum to this Co-Sponsor
Adoption Page to describe any special Effective Dates that apply to the
Co-Sponsor.]

            ã 2002        

29



--------------------------------------------------------------------------------



 



 
Co-Sponsor Adoption Page #3
 

þ        Check this selection and complete the remainder of this page if an
Employer (other than the Employer that signs the Signature Page above) will
participate under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD
for rules relating to the adoption of the Plan by a Co-Sponsor. If there is more
than one Co-Sponsor, each one should execute a separate Co-Sponsor Adoption
Page. Any reference to the “Employer” in this Agreement is also a reference to
the Co-Sponsor, unless otherwise noted.]

102.        Name of Co-Sponsor: CheckFree Investment Corporation

103.        Employer Identification Number (EIN) of the Co-Sponsor: 51-0372193

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

             
104.
  Name and title of authorized representative(s):   Signature(s):   Date:
 
           
 
  David E. Mangum, EVP & Treasurer   /s/ David E. Mangum   12/31/05
 
           
 
           
 
           
 
           
 
           

105.        Effective date of this Co-Sponsor Adoption Page: January 1, 2006

               o     a.   Check here if this is the initial adoption of a new
Plan by the Co-Sponsor.

               o     b.   Check here if this is an amendment or restatement of
an existing plan maintained by the Co-Sponsor, which is merging into the Plan
being adopted.

                               (1)   Designate the plan(s) being amended by this
restatement: _______________________________________________

                               (2)   Designate the original Effective Date of
the Co-Sponsor’s Plan (optional): __________________________________

o 106.   Allocation of contributions. If this #106 is checked, contributions
made by the Employer signing this Co-Sponsor Adoption Page (and any forfeitures
relating to such contributions) will be allocated only to Participants actually
employed by the Employer making the contribution and Employees of such Employer
will not share in an allocation of contributions (or forfeitures relating to
such contributions) made by any other Employer. [Note: The selection of this
#106 may require additional testing of the Plan. See Section 21.3 of the BPD.]

o 107.   Special rules.

               o     a.   Modification of Adoption Agreement elections. Check
this a. if the Co-Sponsor will apply different Plan provisions than those
elected under the Agreement.

                               (1)   Page(s)       of the Agreement are being
modified for this Co-Sponsor. [Note: Attach the modified pages as an addendum to
this Co-Sponsor Adoption Page.]

                               (2)   The modified provisions are effective
     . [Note: An Appendix A may be attached as an addendum to this Co-Sponsor
Adoption Page to describe any special Effective Dates that apply to the
Co-Sponsor.]

            ã 2002        

30